UNPUBLISHED



                                                    FILED: January 31, 2017


                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             ___________________

                                   No. 16-1910
                              (1:07-cv-01985-DKC)
                             ___________________

YURI J. STOYANOV,

            Plaintiff - Appellant,

     v.

CHARLES BEHRLE, Individually and in his Official Capacity as the Head of the
Carderock Division; GARY M. JEBSEN, Individually and in his Official Capacity
as the Head of Code 70; KEVIN M. WILSON, Individually and in his Official
Capacity as the Head of Code 74; BRUCE CROCK, Individually and in his
Official Capacity as the Head of Code 743; DAVID CARON, Individually and in
his Official Capacity as Assistant Counsel Code 39; CATHERINE KISSMEIER,
Individually and in her Official Capacity as Counsel Code 40; GARTH JENSEN,
Individually and in his Official Capacity as Deputy Head Code 70; MARY
(CATHY) FOWLER, Individually and in her Official Capacity as Administrative
Officer Code 70; KENNETH FORMAN, Individually and in his Official Capacity
as Head of Code 73; KENNETH GOLDMAN, Individually and in his Official
Capacity as Head of Code 71; ARCHER MACY, Individually and in His Official
Capacity as the Head of Naval Surface Warfare Center; RAY MABUS,

            Defendants - Appellees.

                             ___________________

                                  ORDER
                             ___________________
      Yuri J. Stoyanov petitions for en banc rehearing. Upon consideration, the

court grants panel rehearing. The clerk is directed to assign a new panel on

rehearing of this case.

      As no judge in active service has requested a poll on the petition for en banc

rehearing, the court denies the petition.

                                        For the Court

                                        /s/ Patricia S. Connor, Clerk